Exhibit 10.1
EXECUTION VERSION
AMENDMENT NO. 2
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDMENT (“Amendment”) made effective on June 16, 2010 (the “Effective Date”)
to the amended and restated employment agreement dated as of May 1, 2006, as
amended (the “Employment Agreement”), among Celgene Corporation, a Delaware
corporation (the “Company”), and Sol. J. Barer (the “Executive”).
WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement; and
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to appoint the Executive as the Executive Chairman of the Board of Directors of
the Company commencing immediately after the Company’s 2010 annual meeting of
stockholders on June 16, 2010.
NOW, THEREFORE, effective on the Effective Date, the Employment Agreement is
hereby amended as follows:
1. Section 1 is hereby amended in its entirety to read as follows:
“Term. The Company agrees to continue to employ Employee, and Employee agrees to
continue to serve, on the terms and conditions of this Agreement for a period
commencing on June 16, 2010, immediately after the conclusion of the Company’s
2010 annual meeting of stockholders (the ‘Effective Date’) and ending on
December 31, 2010 (the ‘Transition Date’), or such other period as may be
provided for in Section 10. The period during which Employee is employed
hereunder is hereinafter referred to as the ‘Employment Period.’ Effective after
the Transition Date, Employee’s service with the Company shall be governed by a
Services Agreement with the Company in substantially the same form as Exhibit A
attached hereto.”
2. Section 2 is hereby amended in its entirety to read as follows:

     
“Duties and Services. Effective on the Effective Date: (i) Employee hereby
resigns as Chief Executive Officer of the Company and (ii) during the Employment
Period and on and prior to the Transition Date, Employee shall be employed in
the business of the Company as the Executive Chairman of the Board.
Notwithstanding anything to the contrary herein, upon Employee’s resignation as
Chief Executive Officer, Employee shall not be entitled to any severance
payments or benefits pursuant to Section 10 other than the Accrued Benefits.
Employee shall have such duties as set forth in Exhibit B attached hereto.
Employee agrees to continue his employment as described in

 

 



--------------------------------------------------------------------------------



 



     
this Section 2 and agrees to devote all of his working time and efforts to the
performance of his duties under this Agreement, excepting disabilities, illness
and vacation time as provided by Section 3(e). In performing his duties
hereunder, Employee shall be available for reasonable travel as the needs of the
business require. Except as provided in Section 6 hereof, the foregoing shall
not be construed as preventing Employee from: (i) making investments in other
businesses and managing his and his family’s personal investments; and
(ii) participating in charitable, civic, educational, professional, community or
industry affairs or serving on the board of directors of other companies
(‘Professional Activities’), provided that these Professional Activities are
approved by the Executive Committee of the Board. It is intended that Employee’s
change in status from Chief Executive Officer to Executive Chairman shall not be
a “separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations thereunder.”
   
3. Section 3(a) is hereby amended in its entirety to read as follows:
       
“As compensation for his services hereunder, the Company shall pay Employee,
during the Employment Period, a base salary payable in equal semi-monthly
installments at an annual rate of $1,140,000.”

 
4. Section 3(b) is hereby amended in its entirety to read as follows:
       
“The Company shall also pay Employee, during the Employment Period, an annual
target bonus, payable in February of 2011 for the 2010 performance year, in an
amount equal to one hundred and twenty percent (120%) of Employee’s base salary
(payable under Section 3(a) of this Agreement) measured against objective
criteria to be determined by the Company’s Board, or a committee thereof, after
good faith consultation with Employee.”

5. Section 3 is hereby amended in its entirety to insert a new subsection
(c) immediately following subsection (b) (and subsections (c), (d), (e) and
(f) of Section 3 and all cross-references shall be renumbered accordingly) to
read as follows:

     
“With respect to the 2009-2011 and 2010-2012 performance cycles of the Company’s
Long-Term Incentive Plan (the ‘LTIP’), Employee shall be eligible to receive a
pro-rata portion of each LTIP award (determined by multiplying the award by a
fraction, the numerator of which is the number of days during the applicable
performance cycle of the LTIP in which Employee is employed by the Company and
the denominator of which is 1095) based on actual achievement of the performance
targets under the LTIP (each, an ‘LTIP Award’), provided that Employee is
employed by the Company on the Transition Date (but without regard to any
requirement that Employee be employed after such date). Each LTIP Award shall be
paid in cash

 

2



--------------------------------------------------------------------------------



 



     
in a lump sum at the time each LTIP Award is paid to other participants in the
LTIP, which shall be in calendar year 2012 for the 2009-2011 LTIP and in
calendar year 2013 for the 2010-2012 LTIP; provided, however, that each LTIP
Award may be paid in stock if: (i) it is so determined by the Compensation
Committee of the Board in its sole discretion and in accordance with the LTIP
and (ii) with respect to the applicable LTIP performance cycle, all other LTIP
participants’ awards are paid in stock.”

6. Section 3(d) is hereby amended by adding the following after the end of the
first sentence thereof:

     
“For the avoidance of doubt, Employee shall receive the standard quarterly stock
option grants from Employee’s 2010 equity allocation in July and October of the
Employment Period.”

7. Sections 10(b)(i), (ii) and (iii) are hereby amended in their entirety to
read as follows:
“(i) failure to elect or appoint, or reelect or reappoint, Employee to, or
removal of Employee from, his position with the Company as Executive Chairman of
the Board, except in connection with the termination of Employee’s employment
pursuant to Section 10(a);
(ii) a significant change in the nature or scope of the authorities, powers,
functions, duties or responsibilities normally attached to Employee’s position
as Executive Chairman of the Board, except in each case in connection with the
termination of Employee’s employment for Cause or as a result of Employee’s
death, or temporarily as a result of Employee’s illness or other absence;
(iii) a determination by Employee made in good faith that, as a result of a
Change in Control, he is unable effectively to carry out the authorities,
powers, functions, duties or responsibilities attached to his position as
Executive Chairman of the Board and the situation is not remedied within 30
calendar days after receipt by the Company of written notice from Employee of
such determination;”
8. Except as amended hereby and expressly provided herein, the Employment
Agreement shall remain in full force and effect.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 28th day of April, 2010.

            EXECUTIVE
      /s/ Sol J. Barer       Sol J. Barer   
 
    CELGENE CORPORATION            By:   /s/ Robert J. Hugin         Name:  
Robert J. Hugin        Title:   Chief Operating Officer and President   

 

4



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT A
SERVICES AGREEMENT

 

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT B
EXECUTIVE CHAIRMAN DUTIES
During the Employment Period, as Executive Chairman of the Board, Employee shall
oversee corporate governance including the structure, activities and meetings of
the Board and perform such other duties and services for the Company as may be
designated from time to time by the Board including, without limitation, the
following:

•  
Aiding in the executive management transition;
  •  
Advising and working closely with the Chief Executive Officer of the Company and
senior management concerning the activities of the Company including overall
strategy, corporate development, research and development, regulatory programs
and other initiatives including, without limitation, the following:

  •  
working with various R&D constituencies to maximize strategic and organizational
effectiveness; and
    •  
working with potential corporate partners for licensing, development and
commercialization of products or technologies;

•  
Upon request and, as appropriate, sitting on boards representing the Company;
and
  •  
Providing advice and input into material agreements and arrangements to be
entered into or amended by the Company including, for example, agreements
related to the acquisition of intellectual property, strategic alliances or
corporate collaborations, the licensing of intellectual property and other
material acquisitions or dispositions.

 

 